DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that uses the word “means” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for introducing the liquid that is to be filtered”, “means for removing the permeate at the periphery of the filter structure”, and “means for removing the retentate or concentration on the downstream face of said filter structure” in Claim 16. These limitations are interpreted according to Figure 2 as an open pipe.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “wherein an external hydraulic diameter of the monolithic membrane-type filtration structure satisfies the relationship (1)”, followed by presentation of relationship (1), which falls under the abstract idea category of a mathematical concept, specifically a mathematical relationship, such that the recitation is directed to a judicial exception.  This judicial exception is not integrated into a practical application because none of Claims 1-15 and 17-20 sufficiently limit the use of the mathematical relationship beyond generally linking the mathematical relationship to the particular technological environment of monolithic membrane filtration. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite improvements to the technical field of monolithic membrane-type filtration structures (MPEP § 2106.04(d)(1) and 2106.05(a)), do not implement a judicial exception with a particular machine or manufacture that is integral to the claim (MPEP § 2106.05(b)), do not effect a transformation or reduction of a particular article to a different state or thing (MPEP § 2106.05(c), and do not apply or use the judicial exception in some other meaningful way beyond generally linking the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 9-14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claims 2-5, 9-11, 13-14, and 16-20, the phrase “comprised between” is unclear since the phrase suggests that the actual range of the parameter claimed could be broader than the claimed range. The Examiner suggests deleting the phrase “comprised between” in each case.
With regard to Claim 12, the phrase “comprised in a range” is unclear since the phrase suggests that the actual range of the parameter claimed could be broader than the claimed range. The Examiner suggests deleting the phrase “comprised in a range”.
With regard to Claim 16, “said filter structure” lacks antecedent basis in the claims. It appears that Applicant may have intended Claim 16 to be dependent on Claim 1.
With regard to Claim 17, the claim attempts to claim a process without setting forth any steps involved in the process. See MPEP § 2173.05(q), “for example, a claim Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, 13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodrigues (WO 2016/097661, citations from corresponding US 2017/0348641).
With regard to Claim 1, Rodrigues discloses a filter for the filtration of liquid composed of a support element made of a porous ceramic material and having a set of adjacent channels with axes parallel to each other and separated from one another by walls of the porous inorganic material (Abstract). At least a portion of the channels are covered with a porous separating membrane layer (Abstract). 
Rodrigues discloses a monolithic membrane-type filtration structure for filtering liquids (Abstract, [0077]). Rodrigues discloses a support formed of a porous inorganic material of permeability Ks, said support having a tubular overall shape with a main axis, an upstream base, a downstream base, a peripheral wall delimiting an internal part (Figure 1, Abstract, [0041]-[0052], the porous inorganic material will inherently have a 
Rodrigues discloses all said passages being open at their upstream or downstream ends in a direction in which said liquid circulates (Figure 1, Abstract, [0041]-[0052]). Rodrigues discloses the filtered liquid being removed via said peripheral wall ([0047]). Rodrigues discloses a membrane of permeability Km and of mean thickness tm covering the internal surface of the passages (Abstract, [0035], [0095], the membrane will inherently have a permeability and mean thickness).
Rodrigues discloses wherein an external hydraulic diameter of the monolithic membrane-type filtration structure Øf satisfies the relationship (1) (Abstract, [0035], [0095], [0052], [0114], [0042], since Rodrigues discloses a support formed of a porous inorganic material, inherently having a permeability, a membrane covering the internal surface of the passages, the membrane inherently having a permeability and a mean thickness, passages having a mean hydraulic diameter, internal walls between passages inherently having a thickness, and a peripheral wall of the filter inherently having a thickness, then an external hydraulic diameter of the monolithic membrane-type filtration structure of Rodrigues can be calculated according to the relationship (1)).
With regard to Claim 6, Rodrigues discloses wherein the support has square, hexagonal or circular bases ([0045]).
With regard to Claim 7, Rodrigues discloses wherein all the passages have the same hydraulic diameter ([0052], a majority of the conduits, indeed even more than 
With regard to Claim 8, Rodrigues discloses wherein at least two passages have a different hydraulic diameter ([0052], a majority of the conduits, indeed even more than 80%...are of one shape having a hydraulic diameter; the stated range includes “wherein at least two passages have a different hydraulic diameter”).
With regard to Claim 13, Rodrigues discloses wherein the membrane has an open porosity comprised between 10% and 70% ([0035]).
With regard to Claim 15, Rodrigues discloses wherein the passages are of circular or polygonal cross section ([0052]).
With regard to Claim 16, Rodrigues discloses a filtration device comprising a filter structure (Abstract). Rodrigues discloses a filter structure (Abstract). Rodrigues discloses an enclosure sealing around said filter structure, said enclosure comprising: means for introducing the liquid that is to be filtered, in fluidic communication with the passages on the upstream face of said filter structure ([0047]). Rodrigues discloses means for removing the permeate at the periphery of the filter structure and in fluidic communication with the peripheral wall of said filter structure ([0047]). Rodrigues discloses means for removing the retentate or concentrate on the downstream face of said filter structure ([0047]).
With regard to Claim 17, Rodrigues discloses that the filter structure may be used for purifying and/or separating liquids in the technologies claimed ([0001]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 9-12, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rodrigues (WO 2016/097661, citations from corresponding US 2017/0348641), as applied to the claims above.
With regard to Claim 2, Rodrigues discloses all the limitations in the claims as set forth above. Rodrigues discloses that the support porosity may be between 0.2 and 0.7 ([0042]). The reference also discloses that the median pore diameter of the support may be between 5 microns and 50 microns ([0043]). Rodrigues discloses that the mean thickness of the membrane may be between 10 microns and 60 microns ([0095]). Rodrigues discloses that the porosity of the membrane may be between 0.10 and 0.70 and the median diameter of the pores may be between 10 nm and 5 microns ([0035]).
However, Rodrigues is silent to wherein the ratio Ks x tm/Km is comprised between 0.01 m and 10 m.
The instant application discloses that the mean thickness of the membrane may be between 0.1 and 300 microns (P7/L20-21), such that Rodrigues overlaps with this range. 
Furthermore, the instant application at P9/L5-7 discloses that the permeabilities Ks and Km are defined on the basis of the Kozeny-Carman relationship by the formula K = (PO3 x D502)/[180 x (1-PO)2], in which PO represents the open porosity and D50 is the median diameter of the pores in each matrix.
The instant specification discloses that the porosity of the support is between 0.20 and 0.60 (P8/L4-5), such that Rodrigues overlaps with this range. The instant specification discloses that the median diameter of the pores of the support is between 5 and 50 microns (P8/L1-2), which is the same range as disclosed in Rodrigues. s of Rodrigues to be in the same range as set forth in the instant specification.
  The instant specification discloses that the porosity of the membrane is between 0.10 and 0.70 (P7/L24-25), which is the same range as disclosed in Rodrigues. The instant specification discloses that the median diameter of the pores of the membrane is between 50 and 1500 nm (P7/L22-23), such that Rodrigues overlaps with this range. Therefore, one of ordinary skill in the art would expect the membrane permeability Km of Rodrigues to be in the same range as set forth in the instant specification.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the ratio of Rodrigues of Ks x tm/Km to be comprised between 0.01 m and 10 m, since Rodrigues discloses that all the parameters which are used to calculate Ks x tm/Km are within the same ranges as disclosed in the instant specification, and in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05.
With regard to Claims 4 and 19, Rodrigues discloses all the limitations in the claims as set forth above. Rodrigues discloses that the mean hydraulic diameter may be between 0.5 mm and 10 mm ([0052]). However, Rodrigues is silent to wherein the mean hydraulic diameter of the passages dh is comprised between 0.5 and 7mm (Claim 4), or comprised between 1.5 and 3.5 mm (Claim 19).
The instant application discloses that the mean hydraulic diameter of the passages may be between 0.5 mm and 7 mm (P7/L1-4), such that Rodrigues overlaps with this range.
h of Rodrigues is comprised between 0.5 and 7mm (Claim 4), or comprised between 1.5 and 3.5 mm (Claim 19), since Rodrigues discloses that the mean hydraulic diameter of the passages is within the same range as disclosed in the instant specification, and in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05.
With regard to Claim 9, Rodrigues discloses all the limitations in the claims as set forth above. Rodrigues discloses that the thickness of the peripheral wall of the filter may be 1.1 mm ([0114]). However, Rodrigues is silent to wherein the minimum thickness eext of the peripheral wall of the filter is comprised between 0.5 and 4 mm (Claim 9), or between 1 and 2 mm (Claim 20).
The instant application discloses that the minimum thickness of the peripheral wall of the filter is between 0.5 mm and 4 mm (P7/L14-15), such that Rodrigues overlaps with this range.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the minimum thickness eext of the peripheral wall of the filter of Rodrigues is comprised between 0.5 and 4 mm (Claim 9), or between 1 and 2 mm (Claim 20
With regard to Claim 10, Rodrigues discloses all the limitations in the claims as set forth above. Rodrigues discloses that the support porosity may be between 0.2 and 0.7 ([0042]). The reference also discloses that the median pore diameter of the support may be between 5 microns and 50 microns ([0043]). However, Rodrigues is silent to wherein the permeability Ks of the support is comprised between 1.0x10-14 and 1.0x10-11.
The instant application at P9/L5-7 discloses that the permeabilities Ks and Km are defined on the basis of the Kozeny-Carman relationship by the formula K = (PO3 x D502)/[180 x (1-PO)2], in which PO represents the open porosity and D50 is the median diameter of the pores in each matrix.
The instant specification discloses that the porosity of the support is between 0.20 and 0.60 (P8/L4-5), such that Rodrigues overlaps with this range. The instant specification discloses that the median diameter of the pores of the support is between 5 and 50 microns (P8/L1-2), which is the same range as disclosed in Rodrigues. Therefore, one of ordinary skill in the art would expect the support permeability Ks of Rodrigues to be in the same range as set forth in the instant specification.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the permeability Ks of the support is comprised between 1.0x10-14 and 1.0x10-11, since Rodrigues discloses that the porosity and median diameter of the pores of the support used to calculate the permeability Ks
With regard to Claim 11, Rodrigues discloses all the limitations in the claims as set forth above. Rodrigues discloses that the porosity of the membrane may be between 0.10 and 0.70 and the median diameter of the pores may be between 10 nm and 5 microns ([0035]). However, Rodrigues is silent to wherein the permeability Km of the membrane is comprised between 1.0x10-19 and 1.0x10-14.
The instant application at P9/L5-7 discloses that the permeabilities Ks and Km are defined on the basis of the Kozeny-Carman relationship by the formula K = (PO3 x D502)/[180 x (1-PO)2], in which PO represents the open porosity and D50 is the median diameter of the pores in each matrix.
The instant specification discloses that the porosity of the membrane is between 0.10 and 0.70 (P7/L24-25), which is the same range as disclosed in Rodrigues. The instant specification discloses that the median diameter of the pores of the membrane is between 50 and 1500 nm (P7/L22-23), such that Rodrigues overlaps with this range. Therefore, one of ordinary skill in the art would expect the membrane permeability Km of Rodrigues to be in the same range as set forth in the instant specification.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the permeability Ks of the membrane is comprised between 1.0x10-19 and 1.0x10-14, since Rodrigues discloses that the porosity and median diameter of the pores of the support used to calculate the permeability Km
With regard to Claim 12, Rodrigues discloses all the limitations in the claims as set forth above. Rodrigues discloses that the mean thickness of the membrane may be between 10 microns and 60 microns ([0095]). However, Rodrigues is silent to wherein the mean thickness of the membrane is comprised in a range ranging from 0.1 to 300 microns.
The instant application discloses that the mean thickness of the membrane may be between 0.1 and 300 microns (P7/L20-21), such that Rodrigues overlaps with this range.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the mean thickness of the membrane is comprised in a range ranging from 0.1 to 300 microns, since Rodrigues discloses that the mean thickness of the membrane is within the same range as disclosed in the instant specification, and in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05.
With regard to Claim 14, Rodrigues discloses all the limitations in the claims as set forth above. Rodrigues discloses that the median pore diameter of the support may be between 5 microns and 50 microns ([0043]). However, Rodrigues is silent to wherein the median diameter of the pores of the support is comprised between 20 and 50 microns.
Nevertheless, Rodrigues overlaps with the claimed range of the median diameter of the pores of the support.
.
Claims 3, 5, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rodrigues (WO 2016/097661, citations from corresponding US 2017/0348641), as applied to the claims above, in view of Rodrigues (WO 2015/177476, citations from corresponding US 2017/0182468).
With regard to Claims 3 and 18, Rodrigues discloses all the limitations in the claims as set forth above. Rodrigues discloses that the support porosity may be between 0.2 and 0.7 ([0042]). The reference also discloses that the median pore diameter of the support may be between 5 microns and 50 microns ([0043]). Rodrigues discloses that the mean thickness of the membrane may be between 10 microns and 60 microns ([0095]). Rodrigues discloses that the porosity of the membrane may be between 0.10 and 0.70 and the median diameter of the pores may be between 10 nm and 5 microns ([0035]). Rodrigues discloses that the mean hydraulic diameter may be between 0.5 mm and 10 mm ([0052]). Rodrigues discloses that the thickness of the peripheral wall of the filter may be 1.1 mm ([0114]). 
f is comprised between 0.01 m and 10 m (Claim 3), wherein the external hydraulic diameter Øf of the support is comprised between 50 and 80 mm (Claim 18).
The instant application discloses that the mean thickness of the membrane may be between 0.1 and 300 microns (P7/L20-21), such that Rodrigues overlaps with this range. 
Furthermore, the instant application at P9/L5-7 discloses that the permeabilities Ks and Km are defined on the basis of the Kozeny-Carman relationship by the formula K = (PO3 x D502)/[180 x (1-PO)2], in which PO represents the open porosity and D50 is the median diameter of the pores in each matrix.
The instant specification discloses that the porosity of the support is between 0.20 and 0.60 (P8/L4-5), such that Rodrigues overlaps with this range. The instant specification discloses that the median diameter of the pores of the support is between 5 and 50 microns (P8/L1-2), which is the same range as disclosed in Rodrigues. Therefore, one of ordinary skill in the art would expect the support permeability Ks of Rodrigues to be in the same range as set forth in the instant specification.
  The instant specification discloses that the porosity of the membrane is between 0.10 and 0.70 (P7/L24-25), which is the same range as disclosed in Rodrigues. The instant specification discloses that the median diameter of the pores of the membrane is between 50 and 1500 nm (P7/L22-23), such that Rodrigues overlaps with this range. Therefore, one of ordinary skill in the art would expect the membrane permeability Km of Rodrigues to be in the same range as set forth in the instant specification.

The instant application discloses that the minimum thickness of the internal walls of the support is between 0.3 mm and 3 mm (P7/L7-8). While Rodrigues is silent to the minimum thickness of the internal walls of the support, Rodrigues ‘468 discloses that a thickness of the outer wall of peripheral channels is between 0.2 mm and 1.5 mm, which makes it possible in particular to combine a good mechanical strength and a high permeate flow ([0047]). It would be obvious to one of ordinary skill in the art to make the minimum thickness of the internal walls of the support of Rodrigues overlap with this range since such a range combines a good mechanical strength and a high permeate flow. 
Finally, the instant application discloses that the mean hydraulic diameter of the passages may be between 0.5 mm and 7 mm (P7/L1-4), such that Rodrigues overlaps with this range.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the external hydraulic diameter Øf of the filter of Rodrigues is comprised between 0.01 m and 10 m (Claim 3), wherein the external hydraulic diameter Øf of the support is comprised between 50 and 80 mm (Claim 18), as taught by Rodrigues and Rodrigues ‘468, since the references disclose that all the parameters which are used to calculate the external hydraulic diameter Øf are within the same ranges as disclosed in the instant specification, and in the case where the 
With regard to Claim 5, Rodrigues discloses all the limitations in the claims as set forth above. However, Rodrigues is silent to wherein the minimum thickness of the internal walls eint of the support is comprised between 0.3 mm and 3 mm.
Rodrigues ‘468 discloses that a thickness of the outer wall of peripheral channels is between 0.2 mm and 1.5 mm, which makes it possible in particular to combine a good mechanical strength and a high permeate flow ([0047]). It would be obvious to one of ordinary skill in the art at the effective filing date of the invention to make the minimum thickness of the internal walls of the support of Rodrigues overlap with the claimed range of between 0.3 mm and 3 mm, as taught by Rodrigues ‘468, since such a range combines a good mechanical strength and a high permeate flow.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777